299 So. 2d 778 (1974)
In re Mamie Delores FUNCHES
v.
STATE.
Ex parte Mamie Delores Funches.
SC 927.
Supreme Court of Alabama.
August 22, 1974.
Barry Hess and Thomas P. Doyle, Mobile, for petitioner.
No brief for the State.
BLOODWORTH, Justice.
Petition of Mamie Delores Funches for Certiorari to the Court of Criminal Appeals *779 to review and revise the judgment and decision of that Court in Funches v. State, 53 Ala.App. 330, 299 So. 2d 771.
Writ denied.
COLEMAN, HARWOOD, McCALL and JONES, JJ., concur.